Citation Nr: 0025693	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  94-35 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for bilateral 
defective hearing, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In June 1997, the veteran appeared before the undersigned 
member of the Board and gave testimony in support of his 
claim.  The veteran also raised the issues of entitlement to 
secondary service connection for the loss of the sense of 
smell and the loss of the sense of taste.  These matters were 
referred to the RO.  In November 1997, the Board remanded the 
veteran's claim to the RO for additional development.  While 
the case was in remand status, the RO granted service 
connection for partial loss of the sense of taste and denied 
entitlement to service connection for loss of the sense of 
smell.  The case was subsequently returned to the Board, and 
in December 1999, the Board denied the veteran's claim for an 
increased evaluation.  The veteran appealed the decision to 
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court").  In May 2000, the Court 
vacated and remanded the Board's decision for compliance with 
the development contained in a joint motion for remand.  


REMAND


The Board finds the veteran's claim for increased 
compensation is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The Court has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999. 62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  The Court has held that, where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See also Baker v. West, 11 Vet. App. 163, 168 (1998); 
Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam order), 
holding that, although certain new rating criteria became 
effective after the appellant filed his appeal with the 
Court, VA and the Court are required to apply the amendments 
to the extent that they are more favorable to the claimant 
than the earlier provisions.  

The RO has not considered the veteran's claim under the new 
criteria of 38 C.F.R. 4.86.  Adjudication of the veteran's 
claim for increase must include consideration of both the old 
and the new criteria and that criteria which is most 
favorable to the veteran's claim must be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board notes, however, that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The Court, addressing a 
similar matter, stated that the effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, since the Secretary's legal obligation 
to apply the effective date of the revised regulations 
prevents the application, prior to that date, of the 
liberalizing law rule stated in Karnas.  That is, for any 
date prior to June 10, 1999, neither the RO nor the Board 
could apply the revised rating schedule to a claim.  


Thus, this case is REMANDED to the RO for the following:

1. The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for the 
service-connected hearing loss recently, 
if any. After securing the necessary 
release, the RO should obtain copies of 
all records from the identified treatment 
sources.

2. Thereafter, the veteran should be 
afforded VA ear and audiometric 
examinations in order to determine the 
severity of his service-connected hearing 
loss.  All indicated testing should be 
performed.  The claims folder must be 
made available to the examiners prior to 
the examinations so that pertinent 
aspects of the veteran's medical history 
may be reviewed. The examiners should 
specifically state whether the claims 
folder was reviewed.

3. Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be taken.

4. Thereafter, the RO should again review 
the veteran's claim. This should include 
consideration of both the old and new 
criteria for rating hearing loss in 
accordance with the decisions of the 
Court in the Karnas and 38 U.S.C.A. 
§ 5110(g).  If the benefit sought on 
appeal is denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review if appropriate.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner. See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes). In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

